J-A13012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RUTH M. POPE                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ESTATE OF HOWARD POPE,                     :   No. 1397 WDA 2017
    DECEASED, AND ANITA BURROUGHS              :

                 Appeal from the Order September 18, 2017
      In the Court of Common Pleas of Allegheny County Family Court at
                           No(s): FD-14-7809-011


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                FILED AUGUST 8, 2018

       Appellant, Ruth M. Pope, appeals from the order entered on September

18, 2017, where the trial court amended its final, August 29, 2017, order of

court. We affirm.

       The Master thoroughly summarized the underlying facts of this case and

its recommendations regarding the equitable distribution of marital property:

         [A.] HISTORY

         [Appellant and Howard Pope (hereinafter “Husband”)1] were
         married on June 26, 1982, and [Appellant] filed her complaint
____________________________________________


1Husband passed away on June 22, 2016. See Suggestion of Death, 6/23/16,
at 1. We note that 23 Pa.C.S.A. § 3323(d.1) provides:

         In the event one party dies during the course of divorce
         proceedings, no decree of divorce has been entered and
         grounds have been established as provided in subsection (g),
J-A13012-18


         in divorce on September 9, 2014. There were no children
         born of the marriage although each party has adult children
         from a prior marriage.

         At the time of trial, Husband was 81 years of age. Husband
         is retired from his employment from the Port Authority of
         Allegheny County. He is also receiving Social Security
         Retirement benefits as well as rental income from rental
         property he owns. Husband's 2014 federal income tax return
         indicated his gross income (which included his retirement,
         rental and Social Security income) was $45,234. Husband's
         net monthly income was determined to be $3,388 at the time
         of the support hearing.

         At the time of trial, [Appellant] was 78 years of age.
         [Appellant’s] source of income is her income from Social
         Security as well as her rental income from the rental property
         she owns. Her pension from AT&T was cashed in sometime
         after her retirement in 1997. At the time of the support
         hearing, [Appellant’s] net monthly income was determined to
         be $1,020. Husband is paying $1,106.81 to [Appellant] as
         alimony pendente lite, plus $100 toward the arrears.

                                           ...

         In 2012, Husband was diagnosed with a malignant neoplasm
         of the spinal cord (a cancerous tumor braided into his spinal
         cord).

                                           ...

         [B.] MARITAL PROPERTY

         The parties were able to stipulate to the following marital
         assets:
____________________________________________


         the parties' economic rights and obligations arising under the
         marriage shall be determined [under the Divorce Code]
         rather than under 20 Pa.C.S. (relating to decedents, estates
         and fiduciaries).

23 Pa.C.S.A. § 3323(d.1).


                                           -2-
J-A13012-18



                                   ...

       [1]. The value of [Appellant’s] real estate at 3804 Mountain
       Road (Middle Alley), South Park, PA acquired by [Appellant]
       during the marriage is $30,000; it is entirely marital
       property.

       [2]. [Appellant’s] rental home at 2917A Overhill Street,
       South Park, PA is [Appellant’s] premarital property; the
       increase in value of this property during the marriage is
       $6,000.

       [3]. As of [September 26, 2014], the balance in Husband's
       PNC Money Market account ...2308 was $1,000.33.

       [4]. As of [September 26, 2014], Husband's PNC checking
       account ...4171 had a balance of $2,821.22.

       [5]. Husband has a NY Life IRA ...8645, which has a cash
       surrender value of $8,959.03 as of [January 20, 2015].

       [6]. Husband has a NY Life Whole Life insurance policy
       ...4982, which has a face value of $50,000 and a cash
       surrender value of $32,165.86 as of [September 9, 2014].

       [7]. Husband has a NY Life Whole Life insurance policy
       ...9696, which has a face value of $50,000 and a cash
       surrender value of $29,591.24 as of [September 9, 2014].

       [8]. [Appellant] has an American Equity IRA ...3600 which
       has a contract value of $41,976.82 as of [January 23, 2015].

       [9]. [Appellant] has a NY [L]ife Whole life insurance policy
       ...4924, which has a face value of $50,000 and a cash
       surrender value of $28,098.41 as of [July 16, 2015].

       [10]. [Appellant] owns a NY Life annuity ...2401 on
       Husband's life which has a cash surrender value of $9,036.77
       as of [February 21, 2016].

       [11]. [Appellant’s] Northwest Savings account ...8198 had a
       balance of $934 as of April 2014.


                                  -3-
J-A13012-18


       [12]. [Appellant’s] Northwest [Savings] checking account
       ...1105 had a balance of $1,054.69 as of [September 24,
       2014].

       [13]. The parties acquired a riding mower with a value of
       $500 which is in Husband's possession.

       [14]. The parties acquired a 1995 GMC Silverado truck with
       a value of $500 which is in Husband's possession.

       [15]. Since [September 23, 2013, Appellant] withdrew a total
       of $11,184 from PNC account ...2308. $5,510 was returned
       by the bank, leaving a balance of $5,674.

       The parties' marital residence located at 3824 Mountain
       Road, South Park PA 15129 was owned by Husband prior to
       the marriage. Other than the transfer into the Howard Pope
       and Ruth M. Pope Irrevocable Catastrophic Illness Trust in
       March of 2014, the property has always remained in
       Husband's name. According to [Appellant’s] real estate
       appraiser, James Audas, Sr., the value of the property as of
       the time of marriage was $44,500 and the value of the
       property as of the date near to the date of separation was
       $116,000. Mr. Audas opine[d] that the marital value of the
       property is $71,500.

       When asked how he was able to ascertain the value of the
       real estate as of the date of marriage ([June 6, 1982]), Mr.
       Audas testified that since over 30 years has passed since the
       parties were married; no reliable databases exist from that
       time period with respect to the sales comparison approach,
       such as the multi-list database. As such, Mr. Audas utilized
       the Marshall and Swift database which is a service that tracks
       building trends in particular areas. Mr. Audas did testify that
       he did utilize the Multi-list database and the sales comparison
       approach with respect to the value of the property as of the
       time of separation.

       Husband's appraiser, J. Matthew Barone, opined that the
       value of 3824 Mountain Road, South Park, PA 15129 as of the
       date of marriage was $65,000 and the value of the property
       as of the time of separation was $120,000. Thus, according
       to Mr. Barone, the marital value of 3824 Mountain Road is
       $55,000. Mr. Barone testified that he was able to utilize the

                                    -4-
J-A13012-18


       sales comparison approach in determining the value of the
       property from the date of marriage because his family has
       been in the real estate appraisal business for over forty years,
       and they have maintained an extensive Multi-list database for
       at least that time.

       Given the fact that both experts' valuations from the date of
       separation were so close, and both utilized the sales
       comparison approach pursuant to the Multi-list database, it
       stands to reason that the Multi-list database is reliable. As
       Mr. Barone utilized the Multi-list database for both valuations,
       the Master believes his approach to be the most reliable. As
       such, the Master determines that the marital value of 3824
       Mountain Road, South Park PA is $55,000.

       Husband also owned another piece of real estate prior to the
       parties' marriage, known as 2893 Overhill Street, South Park
       PA 15129. This particular piece of real estate also contains a
       vacant lot of the same address with a different tax parcel
       number. [Appellant’s] expert, Mr. Audas chose to appraise
       each parcel of real estate separately and Husband's expert,
       Mr. Barone, chose to appraise the vacant lot in conjunction
       with the property containing the building.

       Mr. Audas testified that the vacant lot located at 2893
       Overhill Street, South Park PA 15129 had a date of marriage
       value of $6,900, and its date of separation value was
       $18,000. Therefore, according to Mr. Audas, the marital
       value of the vacant lot at 2893 Overhill Street, South Park PA
       15129 is $11,100. Mr. Audas further testified that the house
       located at 2893 Overhill Street, South Park PA 15129 had a
       date of marriage value of $34,500 and the date of separation
       value was $90,000, which would make the marital value of
       the real estate containing the house at 2893 Overhill Street,
       South Park PA 15129 to be $55,500. Mr. Audas testified that
       he utilized the same methodology that he applied with
       respect to 3824 Mountain Road in determining the date of
       marriage values for both pieces of property located at 2893
       Overhill Street. This was the Marshall and Swift economic
       trending approach as no sales comparisons were available to
       him from over 30 years ago. Mr. Audas did utilize the Multi-
       list database and the sales comparison approach with respect
       to the present valuation of the property.


                                    -5-
J-A13012-18


       The Master notes that the comparable sales that Mr. Audas
       utilized with respect to the vacant lot were at least three
       times the size of the lot in question. Also, Mr. Audas did not
       appear to take this fact into consideration in his report as no
       adjustments for lot size appear to have been made. It also
       appears from the map of the property that ingress and egress
       to the house is by use of the vacant lot.

       When Mr. Barone appraised 2893 Overhill Street, he did not
       separate the vacant lot from the lot containing the house
       bearing the same address. Mr. Barone testified that the date
       of marriage value of 2893 Overhill Street was $52,000 and
       the date of separation value was $75,000. As such, according
       to Mr. Barone, the marital value of 2893 Overhill Street is
       $23,000.

       Given the reliability of the consistent use of the sales
       comparison approach to both the date of marriage and the
       date of separation values, the Master accepts Mr. Barone's
       valuation of the property. Also, the properties that Mr. Barone
       utilized for comparison were of similar lot size to 2893
       Overhill Street. In the few cases where the comparison
       properties were not similar in lot size, Mr. Barone made the
       appropriate adjustments. As such, the marital value of 2893
       Overhill Street is $23,000.

       The parties own a piece of rental property located at 2900
       Highland Road, South Park PA 15129. They purchased it
       during their marriage and it is entirely marital. Mr. Audas
       testified that he used two approaches in determining the
       value of the property. The first approach Mr. Audas utilized
       was the income producing approach. In using this approach,
       Mr. Audas opined that the property is valued at $112,050.
       The next approach utilized by Mr. Audas is the sales
       comparison approach wherein Mr. Audas values the property
       at $113,000. Mr. Barone utilized both the income producing
       approach and the sales comparison approach when he valued
       the property. On both occasions, Mr. Barone's valuation was
       $90,000. Given the fact that both appraisers' approaches in
       valuation of the property yielded nearly identical figures, it
       appears that both approaches are relatively reliable. As both
       appraisers appear to be reliable in their respective
       methodologies, an average between the methodologies
       would be just as reliable. Therefore, the value of the property

                                    -6-
J-A13012-18


       is $101,025 which is the average between both appraisers'
       valuations utilizing the sales comparison approach.

       Lastly, with respect to real estate, the parties own a piece of
       real estate located at 1412 ½ Center Street. Mr. Barone
       values the property at $5,000 while Mr. Audas values the
       property at $17,000. Mr. Barone testified that the relatively
       low valuation was due to the distressed area where the
       property is located as well as the relatively poor condition of
       the property. Mr. Audas did acknowledge the fact that the
       property was in need of repairs, and despite this fact, he still
       values the property at $17,000. While one will never truly
       know what is the true value of a piece of property unless it
       sells, it does appear that Mr. Audas is too lofty in his
       expectations, and Mr. Barone is too pessimistic.
       Nevertheless, the parties cannot agree with respect to the
       valuation, as such; the most equitable approach is to average
       the valuations as set forth by the experts. Therefore, the
       value of 1412 ½ Center Street, for equitable distribution
       purposes is $11,000.

       There also exists an annuity with EquiTrust Life Insurance
       Company held by the Additional Defendant, Anita Burroughs
       for the benefit of Husband. The account was created when
       Ms. Burroughs was appointed the agent for Husband
       pursuant to a power of attorney he created. Apparently, after
       Husband was diagnosed with a malignant neoplasm of the
       spinal cord there were issues with his mental faculties. Once
       Husband's medication was adjusted his mental capacity was
       no longer in question, and the need for Ms. Burroughs to act
       on his behalf presented itself no longer. Ms. Burroughs acted
       as Husband's agent pursuant to the power of attorney from
       May of 2013 through September of 2014. During this time,
       Ms. Burroughs began working with Mr. Catale to create an
       irrevocable catastrophic illness trust wherein Husband would
       become divested of his assets and become eligible for long-
       term care benefits through the Veteran's Administration.
       During this process Ms. Burroughs created the annuity as well
       as the accounts at Dollar Bank which are titled in her name,
       however, the accounts are marital accounts subject to
       equitable distribution. As of the time of separation, the Dollar
       Bank checking account had a balance of $56,010.85 and the
       Dollar Bank savings account had a balance of $1,064.26. The
       most recent balance of the annuity is $82,857.47. There was

                                    -7-
J-A13012-18


       also debt associated with the marriage. [Appellant] presented
       evidence ([Appellant’s] exhibit H) that as of the time of
       separation the Bank of America account titled in [Appellant’s]
       name had an outstanding balance of $10,969.80. [Appellant]
       also presented a statement from Prescription Center Plus that
       as of October 31, 2014 there was an outstanding balance of
       $28.00 for what appears to be prescriptions for [Appellant].
       Pursuant to [the trial court’s] order of court dated April 21,
       2015, effective September 26, 2014, Husband was
       responsible for 75% of [Appellant’s] unreimbursed medical
       expenses that exceeded $250 annually. Therefore, pursuant
       to the April 21, 2015 order of court, Husband is not
       responsible for this obligation.

       [Appellant] presented evidence (Exhibit H) that prior to the
       parties' separation, [Appellant] had an outstanding balance
       with Dr. Kristal Izadorczyk in the amount of $1,007. As this
       obligation existed at the time of the parties' separation, it is
       a marital obligation.

       [Appellant] presented what appears to be an AAA
       membership renewal. This is not a marital debt subject to
       equitable distribution. If [Appellant] chooses to continue her
       membership, then the cost of that membership falls to her.

       [Appellant] also presented South Park School District real
       estate tax bills for three pieces of real estate. The first piece
       of real estate is 3804 Mountain Road which is titled in
       [Appellant’s] name and was purchased during the marriage.
       The statement was dated June 25, 2014 which indicated a
       balance of $741.84. As the statement predated the parties'
       separation, no credit is due. The same is true of the tax bills
       of the same date for the properties located at 2917(A)
       Overhill Avenue, and 2900 Highland Road in the amounts of
       $505.80 and $2,000.72 respectively.

       [Appellant] also presented evidence (exhibit H) which
       indicated that the parties had an outstanding IRS obligation
       from the tax year 2012 in the amount of $12,951 as of July
       14, 2014. At the time of trial, the parties learned that their
       amended 2012 tax return had been accepted by the IRS and
       instead of the parties owing the IRS; they were now due a
       refund in the amount of $1,244.28.


                                     -8-
J-A13012-18


       Husband presented copies of checks for various bills paid by
       him. (Husband's exhibit 11). After reviewing the exhibit in
       its entirety, it appears that all of the payments made by
       Husband predated the parties' stipulated date of separation
       as such; no credit will be given to Husband.

       According to the order of court dated April 21, 2015,
       [Appellant] was held responsible for all expenses related to
       3824 Mountain Road. Husband presented evidence (exhibit
       15) indicating that he paid the real estate taxes for the
       property. However, [Appellant’s] obligation to pay the
       expenses associated with the property, pursuant to the order
       of court, began September 26, 2014[,]which was the date
       the order was effective. Therefore, after a more complete
       review of exhibit 15, it appears that Husband is entitled to
       credit in the amount of $383.13 for the taxes he paid for the
       county taxes for the year 2015.

       While Husband is not entitled to be entirely reimbursed for
       the expenses paid by him prior to the effective date of the
       support order, he is entitled to be reimbursed by [Appellant]
       for her share of the obligations that the parties shared after
       separation. In other words, Husband paid $1,972.27 in real
       estate taxes on September 11, 2014, and he is entitled to be
       reimbursed $986.13. As the parties were joint owners of the
       property, they share jointly in the obligations associated with
       the property. Also, since the parties separated, Husband paid
       the insurance for the property located at 2900 Highland
       Avenue in the amount of $707, therefore; he is entitled to be
       reimbursed $353.50. Husband paid $412.55 to the County of
       Allegheny for the 2015 taxes for 2900 Road, as such; he is
       entitled to be reimbursed $210.78. Husband also paid
       $335.60 in utility bills for the parties' rental property on May
       7, 2015, (exhibit 16) therefore, he is entitled to be
       reimbursed $167.80.

       In addition to the expenses previously mentioned, Husband
       presented additional evidence (exhibit 12) wherein he paid
       for certain repairs and real estate taxes after the parties
       separated. Husband paid $320 for roof repairs to 1416 ½
       Center Avenue, $64.10 for window cleaning, and $2,200.79
       for school district taxes for the property located at 2900
       Highland Avenue, and $106.75 for outstanding refuse at the
       marital residence. Husband paid a total of $2,691.64 of which

                                    -9-
J-A13012-18


       he is entitled to be reimbursed $1,345.82. In total, Husband
       is entitled to be reimbursed $3,447.16, which represents
       [Appellant’s] obligations pursuant to the support order as
       well as her obligations toward the expenses associated with
       the property advanced by Husband after the parties'
       separation.

       [C]. EQUITABLE DISTRIBUTION OF MARITAL PROPERTY

       Even though both parties were previously married, this is a
       long marriage of over 32 years. Both parties are advanced in
       age, and their ages are relatively similar. Although Husband's
       health is worse than [Appellant’s], Husband's separate
       premarital assets compensate for the difference. Given the
       parties' respective ages and sources of income, neither has
       the advantage with respect to the future acquisition of capital
       assets and income.

       In view of the foregoing, the Master recommends an equal
       division of assets and debts. This means that both parties
       must receive assets valued at $262,592.92 and pay debts of
       $7,902.79. As previously mentioned Husband has already
       paid some of the parties' marital debt which totaled
       $2,691.64, and is entitled to be reimbursed $1,345.82 for
       [Appellant’s] portion of these debts. In addition, Husband
       paid debts which [Appellant] was obligated to pay pursuant
       to the order of court dated April 21, 2015, and is entitled to
       receive $2,101.34 from [Appellant]. In order to achieve this
       result, the Master recommends the following allocation of
       assets and debts:

                                    ...

       [Appellant] is awarded the following marital property:

       2900 Highland Road                            $101,025.00

       3804 Mountain Road                            $30,000.00

       2917(A) Overhill Street                        $6,000.00

       Husband's NY Life whole life policy ...4982   $32,165.86

       The American Equity IRA ...3600               $41,976.82

                                   - 10 -
J-A13012-18



       The NY Life whole life policy ...4924        $28,098.41

       The NY Life annuity ...2401                  $9,036.77

       The Northwest Savings ...8198                 $934.00

       The Northwest Checking account ...1105        $1,054.69

       Subtotal (Assets to [Appellant])             $261,291.55

       Less [Appellant’s] share of Marital Debts    $7,902.79

       Subtotal                                     $253,388.76

       Less reimbursement to Husband for            $2,145.80
       [Appellant’s] obligations paid by him

       NET TOTAL TO [APPELLANT]                     $251,242.97

       With respect to the $2,145.80 [Appellant] owes Husband,
       this amount shall first be offset by any existing APL arrears
       owed by Husband. The remaining difference between the
       aforementioned $2,145.80 shall be reduced from Husband's
       NY Life whole life policy [Appellant] is receiving.

       [Appellant] shall also receive 50% of the marital portion of
       Husband's defined benefit pension he is receiving from the
       Port Authority. [Appellant’s] counsel shall prepare the
       Qualified Domestic Relations Order.

       Husband shall receive the following marital property:

       The Marital share of 3824 Mountain Road      $55,000.00

       The Marital share of 2893 Overhill Street    $23,000.00

       The PNC Money Market account ...2308         $1,000.33

       The PNC Checking Account ...4171             $2,821.22

       The NY Life IRA                              $29,591.24

       The Riding Mower                             $500.00

                                     - 11 -
J-A13012-18



        The 1995 GMC Silverado                           $500.00

        The PNC Checking account ...8263                 $2,589.88

        The Dollar Bank Trust checking account           $56,010.85

        The Dollar Bank Trust savings account            $1,064.26

        The EquiTrust Annuity                            $82,857.47

        Subtotal (assets)                                $263,894.28

        Less Husband's share of marital debts            $7,902.79

        Plus reimbursement from [Appellant]
        for debts advanced by Husband                    $2,145.80

        TOTAL TO HUSBAND                                 $258,137.29

        Each party shall pay their own respective counsel fees.

                                      ...

        Other than already indicated, each party shall retain
        whatever property is in their possession.

        The parties shall sign their respective affidavits of consent
        and waivers of notice so a divorce decree may issue.

Master’s Report and Recommendation, 5/24/16, at 2-11 and 14-15 (some

internal capitalization and paragraphing omitted).

      Appellant   filed   her   exceptions    to   the   Master’s    Report   and

Recommendation on June 10, 2016.         On August 29, 2017, the trial court

denied Appellant’s exceptions for the most part; however, the trial court

granted two particular exceptions: one that essentially corrected a clerical

error in the Master’s Report and the other that corrected the Master’s “failure

to reduce the value of the real estate.” See Trial Court Order, 8/29/17, at 1-

                                     - 12 -
J-A13012-18



7.   Excluding these two corrections, the trial court accepted the Master’s

Report and Recommendation and entered a final order based upon the Report

and Recommendation. Id. at 7. The trial court slightly amended its August

29, 2017 order on September 18, 2017 and, on September 27, 2017,

Appellant filed a timely notice of appeal. Trial Court Order, 9/18/17, at 1;

Notice of Appeal, 9/27/17, at 1.

      Appellant raises eight claims on appeal:

        1. Did the trial court err in refusing to reopen the record to
        consider changed circumstances after the death of
        Husband[?]

        2. Did the trial court err in denying [Appellant’s] exceptions
        to the master's rulings on the admission of evidence at the
        hearing and permitting Husband's "testimony" by summary
        during the master's hearing[?]

        3. Did the trial court [err] by failing to recognize [Appellant’s]
        contribution to preserving the marital estate in her Orphan's
        Court action by not skewing the distribution in her favor or
        awarding her attorney fees[?]

        4. Did the trial court err in failing to consider the tax
        consequences of the respective retirement assets it awarded
        to Husband and [Appellant][?]

        5. Did the trial court err in determining that a 50-50 split of
        assets and debts were appropriate in this case[?]

        6. Did the trial court err in failing to award attorney fees to
        [Appellant] in the divorce action[?]

        7. Did the trial court err in refusing to consider Husband's APL
        arrears in fashioning its award to [Appellant][?]




                                     - 13 -
J-A13012-18


          8. Did the trial court err mathematically in calculating the
          amounts due to [Appellant] as a result of its [equitable
          distribution] order[?]

Appellant’s Brief at 11-12.

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable Mark V. Tranquilli. We conclude that there has been no error

in this case and that Judge Tranquilli’s December 1, 2017 opinion and August

29, 2017 order meticulously and accurately dispose of Appellant’s issues on

appeal.    Therefore, we affirm on the basis of Judge Tranquilli’s thorough

opinion and order and adopt them as our own. In any future filing with this

or any other court addressing this ruling, the filing party shall attach a copy

of Judge Tranquilli’s December 1, 2017 opinion and August 29, 2017 order.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/08/2018




                                     - 14 -
                                                                                                                                   Circulated 07/19/2018 11:56 AM




                                'IN    . . . . .. . .. � . . .COMMON
                                  . . THE:COURT;OF.            . . . . . PLEAS
                                                                           .   OF ALLEGJIENY
                                                                                ,  ' - .
                                                                                      ,.   . COUNTY,-PENNSYLVANIA
                                                                                               .     . .   .    .




                            1tUTHPOPE,                                                     )        FAJ\4li.Y D.I:YISION
                                                                                           )
                                                           Plaintiff,                      )        No., FD. l4:.:oovso9 ..011
                                                                                           ).
                                           VS,.                                            )
                                                                                           ).
                            HOWARD POPE,                                                   )
                                                                                           )
                                                          Defendant;
                                                          . . .    ,,..                    J
                                                                                           J
                                                                                           J
                             ANi-tA:BURROUGHS
                                  .. .., -., .,                                            )
                                                                                           )
                                                                                           )


                                                                          .ORDER.OF COURT

                                          A'NP .NOW; .this. £%rAugµst 20J7, upon consideration. of W.ife's· E��eptions
                             to th� Master.7 s.Report and Recommendatior; date-y· 24� 20 l 6::arnl oral atgume·nt
                             thereon argued o.n,Apr.if.iS, '2017 .ir is hereby 0IU)EF.$D, AI>JUI)(iED:amfDECREEO:

                                   J. Th� Plaintiff'argues sixteen (l6� ci_�_hp_s;of'errorin.het Modified: Brfefi.g Support
                             ·qf'.Exceptions:filed:pnAprrt�6,
                                      ... .            .      i0.:lt1 Argµment
                                                                        .
                                                                               on Exc.epffonlett�r.K was:o:rftitted in
                             Plaintiff'·s, 'Modified l3ri'ef and ExceptienJerter P' was· withdrawn. Therefore, neither will

                             be
                              .
                                addressed b,y this: Court.and/Qr are deemed denied. As some of the remaining. claims,                      .,



                             are related.they will be-consolidated, by the Court for. convenience �d clarity;




                                                                     --
                             1·tfie )'iJ�iotiff:'.W.�s -insirt�¢ted.to file a inod1fled btie'f�U¢ tQ th.� fa.c;_tihafthe:original Brlef'ln _S.1JpP9tt o(
                             Exception$ .ftJ�d 'oI!)�nuary 20', 20l7· wits forty.five (45) pag�$. :IQ.pg; This exceeded.the twenty:.five'(2-5)
                             page limi:isei'Jo.rth)ri ,11e Allegheny County Court Manµal '{Qf the Adiilt:Sedion:of the, F.amiiY:Division t>f
                             the'Coui:t 1;>f.C.orii.mon Pleas,.Seclion-III, N; 5.:                   .                                       .        ..




--·-'"""""•'""""••""""""''-"'"""-·"·-   ..·-·-- ····-------·
            2;          Exception letter' A is denied, Wife.assens;-that:the:Master=·ct)fiifilitted:.errot'by·
        misstating thestipulatlon entered into by the parties .regarding PNC Accouritx2308'. The

        $\ip\lJ'.a.iioJt.d.e�.! wJ�b.$1 l ,i �4 fix :f\mds th.al were wilhdrawn �Y Wife·:d.udn.g·the marriage
        between September:of.'201'3 and Febfuafy.':of'2014. The-parties disagreedas to ·the·.

        purpose for withdrawing thefunds, Husband argued fhat'he was ow.e.d a creditand Wife:

        argµ�fth.a( theJJ.lOt:i�Y was used to:p,aym�Ha.ld.efos/ ThfM�ster, ci��Jy f9l:ln¢;Wi.fe·

        ctedible,J,s, evidenced.by that ·fact :that Husband was notawarded acredit for the lll;l8.4,

        Furthermore, :the ·stipuiat¢d yafoe3 w�sfociuded as part of the marital estate and.was

        �warded to. Husband. in. rhe.distribution, Thus, this,CQ,µ:t.:finq$ no basis for Wif��-�
        assertion that the Master-commftted any error and finds no abuse of'discretlon in h'is:

        find fogs; regarding this! stipuiatfon,
            .3.         Exceptions, lettered B� 'GandH all.assert a claim ofetrofbytne::tvtastet. f'or failing:
        to. distribute:marit�l,pr<>perfy·.and/ot a�sig�f�g an Incorrect value. to'a marital. asset; Leiter

        a �pe.�Hic.�lly c9nt�nd.s.,-th�qh� M,$tjpuJ;1tiO.J1$ tJJ�ct:M�r �4;. iQl9:




·----       _..   .,_                  _
Wife, it is: evi'dent-thaJ:ihe; $Jl})OQ yqf1:1e :pf.the :pro1terty· was infact.allccatedto -Wife:

.monet�rily despite the fact thafif Is rtot=deHn·eate:d,ht the, columnof assets, A calculation

of theilisted.assefs;and. values rdlect¢cf-in th� award to: Wife. equals �250;291 S5.-;
howe�er the·Master':s.:�µptot�J i�:$16t291.=5J;. a diffetence;of:exactly· $1 l:;OO(t

            'tb.�: same holds true'for the NY Life'IRA and.Whole Li(� l.osµrance'.Policf assek
The actOaLvalue,cjf the assets· listed in ffijsJ:>an.o�s. column is ;$254\,935.25: not$263;894 .2sz

as subtotaled by the Master; The difference between' these subtotals is$8,959i0l,. the
       1.            ••• -,   •••• ·-.   •   •   •   •   •   ••   •               •   •     •   • •   ;••••   ••   •   •• ·,   "




exac; value ofihe NY Life IRA. Thus, after 'ClQse\y :i:e�iewh:ig: the distfibutionfto
       .
· Husband, the C.ourt.fin.ds il)afb9tjl ofthe.se·assets Were in facrmonet�riiy �islribut�d: Jo
'Husband but Jh�fM'ast¢r erred indetailing the award; He �id: so :b.y- '11l.Q��tin� the value ;.cff
       I·




· the Life, Insurance :Poli�y ($29;5�:1.24} w.hifo i,1:i.coq.ec1ly·titliiig· it as' the.NY 'Life IRA,

and;sirriilarJ.y li'sti:r1g th�JR.Aa�set-Wliile,failirig'to
                                          .                 detail its Vaiue:($8,9:$9;03j .b1Jh�



            As such the Courf G-RA,NT$                       Wi.f�?-� _Exce,ptions.in part having found that the
Master. erred In bow Oit detailed 'theaward .. The-Court finds that JA J6 Yi-Cen.t�r �tr�¢t-was

N.o;evi;dentiaty pr,oof w.��- offered by Wife regarding the seized bank.aeeount, Exhih1t.O

'is.an amended 201Ztax bill which indicates thatthefaterests@d.pena)tiesiw�r�
       '
removed, 'the.tax (leot wasreduced'to $1,;35�J and \Vife. would be receiving.arefund of
       ·1

$1,.244;2_8.. Al.thµgt:i.:ttit::.J4:��ter. did.not attribute 50%,orthis, marital debt .ta 'Husband
the Court does: notfind an ..abuse of discretion as Wifo ls xec�f;ving (fie. e.V:tixe refund, QY

virtue :ef th� fa.ct thl:!lit-w&s .Q.Qt in..c.luqed as part ,efthe marltal .estat� ..

    4� Exceptions D an:d E and.J'aredenied. The.Master-toek .considerid,.leJime·

re.view.ing;the:imrrrer:ous; exhibits ·prese.llt�d.-by t;l:ie pcll.1jes:r.�g�9ing debts and teq\iests for.
       '
:cr�gjts .. As the ,pa.rti.�s :owned several pr.opettiesjointly the Master did .norerr.in .
       .
attribtjtingte�ponsibility to· both parties for debts: on those properries; as the.joi1;1t
obligation does not cease UpQ,h separation, Thus ftµ�bt,mctwas entitled to a· credirfrom
Wl(e for. her share·-of:d�ot paid by: Husband ... Moreover; Wife. provided: qo statutory .Qf
                                 I      -                                                        .




case law.·to, sUppprt tlia.t she ts not responsible for ��p.e.����- op;a,jpin�ly owned rental

. prope�y .as claimed io. i;'.)(ceptio.n E,.
    :5.: .Ex¢.epiions· lettered F and I both· allege error by the, Master· 111"faH1ng Jo consider

· sfatutes·§3-502(a)(l O� I) andJ l'(h2) which re.quir¢.s ctl).Ot!rttO, qon�ider'th¢, tax, rantificatioiis

       .
of di'str.•huted.'asseis: lUl.<1 e�p�ns�s; involved' iii the lfale.� transfer or· liquidation associated
with a: par.ticulahasset,.which:need not be- immediate-or �ertairn'.Jr:r tbf� (;,@.Sej real �S.(�t�

and:t�eJRA:redrement ;ass�ts. the· statutes cft�d a..bQN� are factorsto be-considered; by a.

court in fa.sb.i:Qn.i;�g -� fair-and eguitable distribution ofamarital, estate. rhe, reasoning is.
that these t):pes ofassets have specific costs rassp�r.ated. with IJ'.qµf4�ti9rt and consideration

ofth��e,expense$:wlU �fl�¢ta more accurate Value.. Balicki v... Balicki,.4:AJd 6.54:,;6$4
(Pa,Sµpet:2010),
•..:


                Wife,·s Exception.F, a.ssi_gni_�g �rr0.r·to'the_ Master's fallureioreduce the value 0.f'

       the re�i:estate }s GRANTED, The ·realJ'>roperty awarded to the pa.dies shall be: reduced

       by-the; commonly practiced 7%.tat� for cost of-sale· (6% teal estate .commlssion and l%
       transfer tax). and 'is hereby atttibuted with.the f0Jl9w(n.g values:
                f.\, �900 Highia,ici Road � $93;953.25



                ·c� 29l7(A) Overhill ·street - $5;�·80

               ·cL   :3�24 :M.0.u.otain Roa,d (Marital. Share) :� '$5,1,150
                e� 2893 Overhill' Street(Matital,sh��}-$i.1)90

                Wrn�tsi Excep(ion Lwhich, argues error based on th�· M�stet�: ,f�ilw;�;to c;o. ns1der
                                      .




       theiax ¢ffectof tpe-IRA aw�.rd.ecl t�Y W.f(e fa DENIED. Unlike, real pfoperty· where.th('·

       . tax :ra:mm�adons ate established-and. predictable, .a retirement asset requires -consideration

       ofvarious f.c1�tQrs� fr:ic.lu4fog butnetlimited to, a party�.s ,aie, taxable.income.and t�
       liability. In. this, case, Wife did not off�r \��tiJn911y .evidence; methodology or.a' proposal

       . to the' Master OIJ .how the. prospective. •tax ramificati(>n:QfJh� lR_;�,;Should;be calculated,

       Therefore, th¢ Master did not errorin fo failing to consider the tax effec.t p_fJJ:ij� asset.as
       .the·:necessaty
                    ·�
                       evidence: was not.presented.
                                            .
                                                    for consideration,

           ;6·. Wife':s BxeeptionL'is DENIED·; The telev.�t f�ctor:�fot dec.jdingthe equitable
        distribution of a m�iJiL¢.l?t�t� are fo4nd .in Title 23 ;§3'502(�)( 1-l 1.) :and'Yio: one (I): f�ct01::

        is ent�tled lo mote· Weight.th.Jui .another. W if        ·,



                 Husband's, health condition. and, expenses which. 1$ notthe. claim. qf �rror;� Regardless of

                 \\{jfe? s argument, the Master de.arl'y considered.the parties separate: premarital' assets,
                 stating the Same intSection D of his .R.�comm��clatfon,. titled]�qu1tableDi$lnbution.of

                 Marital PrQp_erty, · He.re�ogn}zed that ih.er.� was -, a differencein ass�ts.,butin consideration

                 o.f._�ll pertinent-factors, including. butnot limited to the a��s. ofthe patti'��' ·Wife'-s

                 eligibility to' receive: a portion. of Husband 's pension .and the stipulat�(i fie·�Ith condition of

                 Husband, he. recommended thatthe matita):estate: be distributed equally: The.Court finds

                 ·no error 9ra:buse of nJs. six (6)· p�ges Jo-ng and iJ was difficult to· de.termine �p·ecific claims. of
                 .error, To: the. extentthat the Court was' a'.l?l�'tO. decipher P.lafotiff's -argwnenr it.finds. that:

                 she. a$s.¢rts. the fo ll9'!-Ving error:
                           l . The 'Masier'°s'rylipgpn a MQtiQq: °in Limine, presented.by t\.ttorney' Miehe] cm
                               behalf of.Anita Burroughs. and a Nqtfoe.·to,.Attepq and Produce f.iiecf by'



                          :2-. the Master permitting Husband's dire.ct :te�tj._moQy to he offered 'by summary




                 6 Jli¢ health of'a p,aey isaprcper.statutcry cons.id�niti.on. AlthouglHli�:Mas��r was   '1ot-presented-whh .;(ti
                 Qµtlook ofHus��ij�� fu�ur.e·cos��.-.it was b0Jh;re8$.9ii�bie and c1pptopriate for. Jh� Ma�t�McLconsider th.at-
                 ��w��                 . .                             .          .             .             .
                 J.·fo.sbaijd .would.ii:t.�µr unspecified' �edical .costs 'in. tr�atin,g.his cancer; -Any,othertr�tm�nt:w.ould'bt:
                                                                                                                                     .


-······-•-"''   __   ,--,-·-··--·-··--- ·--------··- __
                                                    ,   ,,_,,         _                        -------·-..------------·····----
•·


                  !l. The Master'..roiHng. on:le�timony·.r��ardi"ng. pr9.perty.and money that-was not

                         ,sti.�Je9tto· �h¢ mcgitai estate .
                  •�. The Master's :rulih$, 4�nying 'the: admission-ofHusband's wHI.:



               ,lO. E>(ce.ptioµ.lt,, including butno; Irmit.ed to th,� .claims i>uilin�d bytheCourt above, .
                   •
     isDENIJtP. Wife makesoverreaching-argumentatlia; the Master w.�s:uI�prepa,red:tP.
     hear.the case arid/or understand the.complexity .pf-the, facts and .arguments, Wife equ.�l�s

     .an aqv�tse r.uliQg·with a. lack of'understanding, ana:thj� Courl-'sirrmly. does not.agree�

     thi's:was. �·. two :(2)
                          . .
                              daytrial, fraught with more argurneriHhan tesiimony'
                                      :·                                       ·.
                                                                                   at tim¢s�-·�d:the
                                                                                               ,:·




     -record s&ows that the. Master took grearpains · to crystalize th¢ positions .of both sides



               11 . .All other·ptov'i�.ipns of the:.Ni.�ster' s R�p,Qrt:and Re9ommen,taf!pn dated May 24,.

     2016 not' inconsistent with ·.t,h.is1 Order $h�1J remain in �ffect and' �e·made a.Final Order of

     Court.

               ii. This' constitutes a.:fi.lil�i .order or decree,   ff�ppli¢able�: this -otdet .or decree. shal] he

     .ertfet�,r asajudgme.nfby tbe-Office0f.Coµ_tt:Recotds ..Rule,13'6.NQticeto be issued oy·th�=
      . __ ,           I -   .
     Offic.e ofC01,1rt Records.



                                                                         '.BY'tHE COURT;
                                         JJltJ.HB'COURTOF COMMON PLEAS ,bf A[.LEGHE.NY COUNTY,.PENNSYLVANlA.


                                RUTH
                                .. .. POPE �·                                       FAMILY ]).IVISION.

                                                                                     No; FD 14.-007809.;QJl
                                                                                    ;Stip�r-ior 9ow1 #-i:39-7 WDA 20'.17


                                                    vs.

                                                                                    Ot(NJOI�r                              .
                                                                                    JUDGE MA.RI( \t '.UlAJ�QUILLI




                                ANITA BURROUGHS�



                                                                                    Copies served. by ,fitst class. mail
                                                                                    ·upon:
                                                                                    ·Couns�JJqr Plaintiff:
                                                                                             ·I.

                                                                                    :Barbara Sh�,. Esq.
                                                                                     �824 l'.:.ibrory, Road
                                                                                     Bethel Par:k!. PA l}I Q4
                                                                                    C.elln$�l forDefendant'Howard
                                                                                    Pope:
                 hi
                -�
                                                                                    V¢r.d�{l Dean, Esq�
                �-.                                                                 .429; Fprb.es, Ave, ·     ..
                J�,· :, .
                                                                                     Allegheny-Building; Suite 1609
                                                                                     fitts.b\lrg)l; PA l5Qf9.

                                                                                    Counsel
                                                                                     ·�.. - for'Defendant
                                                                                            . . .  .      Anita
                                                                                                           - . . ..
                                                                                    Burroughs:
                                                                                    Lisa Michel, Esq;
                                                                                    564 fprb�s-Avenue, Suite .1 J IJ:
                                                                                    Pittsburgh, PA l $�'t9




- - ---    ..
          ,,, _,.,_,   __ .,.   ,,,,.,   ,----·---·-- -·--···-- - ..   .-   ,   __
                                                                                ,        ,
                                                                                                        ------·---
     IN TH£ CQ\JRT-OF COMMON -PLEA:� OFALLEGHENY'COUNtX, -P�NNSY,LVANlA

RUTH. POPE
 .     .  '                                         )          F.AM.IL Y :DIVISION.
                                                    )
                                                    )          N9 :fD- i4:-007809.:Q.t1
                                                                  1

                                                    }          Sup�riorCowt'#l._397 W.DA-2017
           vs -,                                    ),
                                                    )
HOWARD POPE,.              (ciecease�)·              )
                                                    )
                                                    )
          vs.                                      )
                                                   )
ANITA
 . .. . .. . .. ..BURROUGHS.,.                     )
                                                   )
                           Defendant                ):


                                              -OPINION
                                                     ·... ,.




MAIU{V•. TRANQUILLl;J�                                                        November3'0, 2011."

         The;PJ�intiff; hereinafterWife; appeals from theAugµst.29!:40l7,· Order on·
·E�ce.ptfons
      .
             and .the Sep,�m;b.er 15;.2017' Otdet enteredon.her
                          '·              :             .
                                                                Motion for

Recohsjd�ratip,n. A timely .Notj��.-of Appeal was· filed· on September 2% 20] .7 and cm.
October s,,.2017· Wife:was ordered to file.aConcise Statement:o(M.a.tte.rs-C.oroplained of

on:-Appe_aJ. A �qncis� statemen; was fited.on0¢tQ.l)er.�2.6;.20Prw.heteirt Wife complains

ofei�ht {8) errors ..


                                     RELEVANT HISTORY.

         The parties·wer� marriedfor thirty-two (32) years, haV.ih$ m@irie,cl:onJune26,

l982 with a stipulated date.of s�p��tion,ofSeptember9., 2Ql4. It is::unconte&ted-that

fiushano wmdn poor health during the divorce Htig�tion, .having been -d1agn6sea in 10 ii

                                                    l


                                                           --·-------·                    --·--------·--···--·-----····-··
                         with canc.�rofthe ·spinal cord. r At;the·· time.ofthe equitable :�i�trfbutionfrial Husband
                         was etghty.;orte .(S l}years old, Wife was ..�:eventy.. eight (78) and bth p�ie.s were retired,

                         This case .was subj�c( to ,�onstderable Iitigation, which included a: simultaneous action
                             inii.iatefby Wife in Orphan's Cour::treg�rding!aµ-pstfQrm.ed bytheparties ,i11:}Wo.veJJ1ber

                         .of2013. tl.iat_ was to-include.maritaf assets.. The Orphan 's QQlllt:action was; filed, in :April

                         :of20l4, frv.�, (�) months prior to Wife. filing for divorce.and while tb�:paoies were still

                         living together. Thi� (l&tjo,t was, resolved ,during t})� .P�nd'�ncy .of'the. divorcein July. of
                                 .                                .
                         2015/
                                              ,On:.May JS·, 201-:s:; 'Husband; s. d�1,1ght�r, Anita Burroughs, vv.a� jqine.d. as an
                         a4ditionalparty,-to·the:.Qiv.orce.actiort as she:ser.veµ asHusband'sPowet·of /,\.ttomey arid.
                        . was also � benefi�iary of'c¢.rt�.i:. maritalassets. BfOrder datedOctober 30, zois, the

                         Master Was 'appqjnt� to he.arequita:ble :c;J.i�tnl>ution. and. a: lW.o {2)' ��y; trial. took place ·Ort

                             March,8 .and 9, 201� ..Master'Chestel"Beattie iss��d� Report and.Recommendation on

                             M�y:;24, 20l6�arid WifeJU�d-E��epti�ns on.June J0;,20.16, OnJune 22,:2016 Husband

                         'passed �:way/ ·Ft1s death, s�rved as the basis for WifeJ>resent.i.ng a Jyiotion: fo Reopen the

                         Record, which was ,�eQie,d. on .July 15; 201.6 along with requests. forother �lief,
                         .        .               ,.    .         �      .   t'.       .         .   .   •.   ,.   ,.                      .   •




                                              Briefs in sUP,J?Oit ·ah4' cpposition to Wife's: Exceptions were :co·ntinued.n�m�r.ous

                             times atthe request and consent of                            �.lw parties and · argument: w�i eventually scheduled cm,
                             April '.28, -2'017 .4 · Du.e Jo �e. volum:e-ai'id :cornplexity of the record and issues •. the Col.lrt
                                                                                   0




                             issued jt$ Order on. Except.iQn� on A.ugu�t: 29, 2017., On ·$-�pt�mber IS, i2017� :wlfe.



                             I
                                      See $.@l!latioris filed May 24� 2�>l(i_.. (Dqcu"'ent: i ()2).
                             2·
                                      Oi:P.h�ris. Ci:furt docket: No. 201 .t t of:2                                          pr�sen.ted a;.Mofio·n:fotR��ons.id¢ration of the. Augµ.�t. Order, . It wasdenied, with· the
                                         ·exceptioq·o(conecting the:V�!\l� Qf a �ingJe propertythat ha.a not been red·ucedJo reflect-
                                          thecost of�l\le consistent.with the c·otµ't's,Aug�st 29./20l7 0r4er:t It-is frem.theseIast ..

                                          two (2) Orders that Wif� has filed the pr�s�mt ijppea:i.



                                                             STATEMENT OF ERRORS COMPLAJNEi> ..OF·ON APPEAL


                                                          · WiJt.:. outlines =eight {8) �IIors in her. Concise.Statemenrof Matters CornJU�in�.of

                                          .()rfA,ppeal. The Qourt, entered :�i' compr�b,�psi,v.�. Order oh' Augi.l$t 29t 2.017' wherein ·it
                                          provided sufntientte��qi)ipgJor many of'therpresentmatters compleined.of.by Wffei To

                                          a:yoi9 redundancy.the Cow:t:i�cor.porates:tb.eA��st:29.,..2Ql7 Order and.to-the extent

                                         :necessary ·to.adgre��re.n:iaining: issues rai$�d by Wife.�. the Court offersJheJollowini
                                         -opinion..

                                                          the first c-omplaiiit .listed J.n Wife? s C:Oncise, St�t�men:t is. that the Coµn erredjn

                                          r.ef\i$ing to reopen the record 'to .c.ons{c;l�r changed; circumstf!ll�es after the.death of

                                          'f.h.1s.band..6 The! releya11t
                                                                    ..
                                                                         time line; �·for this 'iss:u.e is' as follows: theieq�it�ble distribution
                                                                                                                                    ,



                                          trial tQok place on Match 8 �d 9,. '.ZO 16'; the- MastedssQ.�d:)lis Report; and

                                         Recommendation on: May- 24, 2016; a.t:tqll1.1sl>an'd diedon J1.Jn¢ ;i�� .2Ql6. On Jul fl s,

                                          �01 & Wife petitione�f:Jb:is,QQurt Jo :re�perith� .r,ecord:,cfoe to .Husband's death arguingthat

                                          the. v�t;ie hf.certain -marital pr:9pei,ty ,subje.cttb. distribution had: changed and ·��t ih�-

                                               .    . .. reconsiderihis
                                          Mastershould    .. . .. .     recommendation
                                                                              .. -·    of a '50/5.0 distribution
                                                                                                     : . : : . ,. . . . .as. the-needs
                                                                                                                                    ...· of'the
                                                                                                                                              ..             ,




                                         :S.See ©r:der d��ed Sep�¢Q'i.t;,e,i:- J.s; 20 i 1-. (Ooctnnent 171)                 .
                                                  The �t�qard for:reviewing:B,;. Court.'.s decision to: dehy.·�fP�(i.tfon to R.e-Q�eh the
Record is' abuse·Qf:4i�ci:etion. Aloi». Aloi; 44$ A2d°-81�) 820.:(Pa:�µp_er. }9.82)� Neither

at the.presentatiot; of the· &fotfon 'to Reopernhe,:Recor4; ,norsin; her: :Concis� $t.�ternent; did

Wif� prnvic.l� any-auihority-in sypport:ofher position fu�t:the.record should.be reopened.

Granting. Wiife;�s motion would ha'{e. served.to allow. her to r¢)ltigati:: equitable
distribution: a-matterwhich hadbeen fillly'h.earcfand-decid�a t;y the &faster. q:'h(parties.,

were both alive ,at-the,tirp� ,e>f trial. and iss·dance. ohh¢.· Recommendation, wit_� an

expectation that.the decision bfought: finality te the· matter;. The· record does not support ·

tbat the Coµrt abused Hs rauthority iii deriyin,g \Vite; S; motion, arid' therefore should be:

               ...
        'Wife; s second issue. on ..appeal ,c.halfenges the 'Court 's. denial. of the Bxceptions
                                                                    1..         ..

tefo:i1ve·,fo. the Master' s e.viclentiary rulifi.�$. The .adrnissien or ¢�cfo�iQn .of"evid¢n.c¢; is
withiJJJhe 'sound-discrefior; ofthe trial court, and �r.ev�rsal should oti.W occur �po.n ·a

·showi�g of.abuseof disctetion,()n�r.ror o{law•. Zukv. Zuk, ;5$' A;3d:t02-(Pa.Supe.r.�OJ21

"An•ahuse·o'f.4tscr,etion may not be: fo�w                                        SpecjJiqa}ly; Wife contends tbat .tfre Court, �tt¢d 'in denying ·her, ExceptionsJo the

                    Master's .evitlenti�y.TIJli�gs, anny sfi¢ mµ$.t haye·questioned hls,�9..�p�tertcy andshould :have

                    Dl'.O,Ughtthis to the: Court' S attention:8 .However, :simply- put, neither Wife· nor Hus band
                    1




                        put Jhe Issue of his, comp�t�ncy before- the, Court, after whfoh a heating w.pµ)d haye'.taken
                        place; With.th¢ burden on· the: ch�Jl�nging,party fo. disest�tili.s.h· com.p.etencfby �l�@.f and

                        ¢.qnvincirtg .evid�n¢�... Commdnwe¢1th v, /Joich, 982 A.2d 104.t 1. 0.9�1 lO (Pa:Super.)!. As
                        this issue was not pro�rly raised 'it should be, deemed waived and .df$mi'�sed·.

                                        As-to her-argument' ttuw t.be: Master-erred in permittingHusband's 'testimony to be;

                        summarized, Wife. does not demonstrate what prejudice- she suffcr,ed as a result of'this
                        Ionnof'testlmony; -Husband' was subject to cross ,exarri1.natfon by Wif�, ;me} the ,court

                        sees: no s.upport: for, fi'rtding prejudi��. W.1fe:'.s boilerplate �.IJ.�gatfon of pr¢Judi                                  .•
        As to the remaining ev.i'dentiary rulings detailed irr this. second- appeal Issue, die

Coµn relieson
     .        'its.Augµst
               .     ..   29,,'.. 2017 Order; �pecificaUy
                                               -.         wherein
                                                            .     it addresses $���ption
                                                                                .        .R




numerous .ttanscnpt pases :ii1,h�r ConciseStaternent, the. vast maJoiity 0£ which.-we.t:� not

referenced �t f.b� dme- thi.s Court ruled on the Exc·�ptions and Motion tor Reconsideration.

To. the contrary� the Court was 'leff to suttrii,�e the: bulk of Wife'-s u.t.ion award. It is w.eJts�ttl¢.d that the scope of'review of an order for equitable
distribution i_s limited and.absent a.n abuse ofdisctetiori Wilf nor he disturbed, Litmans v,,

Litmans, 673 A2�f382,,386:(Pa:;S4.per. '1996)-ciiing,_Millerv. Mrllfr� 61.7A2d 375

(PaiSµper.� J.992}. Iris only' if the trial. court failed to follow prQper p.toc�                                                    she asserts the action was Initiated to:.pr�s�f.V¢ the marital esta.t�; At Exceptions, ·wfr�
                                                . �rgl.(�.d that the Master · made erroneous findings regardingthe ba�is. for-th� Orphan's

                                                    Coiro .case. because he was sornehowmlsinformed .about the action.itself; ffowever; this

                                                -allegationfs, belied' by the, record, whl�h Illustrates that the }Aaster heard.len�y

                                                :testimontfrom Brian .Catale, theindiv.ic,i'ua,I who advised and.assisted in preparation of

                                                    the trust: formed.in 2.0l3. Based.on this eyJd.eµce the Mastet)rtaq� a: pr�dibility

                                                    determinatiorrthat the trustwasformed.as part ofA.famHy decision to-allowHusband to

                                                    be'. eligible for veteran's medical 'benefits, 9 As the' ti1.1st itselfwas 'formed in.November

                                                    20f3 and W.ife initi@te.d herOrphan's Court {lctfon.approximate�yfiye (5) months prior to-.

                                                filingJor div.or.ce" the Court did not err in .affirming the Master's. Recommendation net.io

                                                    award counse] fees' orskew the. distriJ�µti'on 'based 90· this action",to terminate- the: trµst.:

                                                                      Wife was· also :denied eounsel fees (9�the divorce. actionitself, 'and 'raises this as
                                                    an issue, for appeal, as: detai.l�d :tn: -claim number �i�. l6t The standard' ofrev-fow. for an

                                                award or denial -of.counse'l fees is EJ:ouse otdiscretio.n. Busse y; .ausse.i 92:l A2q. 1.'248

                                                    (P�:,&uner, :2007), see @IS,o,, -Litm.ttns·,at:390,, Tid� 23. §?.7Q2:pennit�'th� Courtto :�ttarit:th,i�
                                                    neeefs·base_d. relief. Corisid�rations-include the :p�rty 's ,ai,iiity t6 :pay,� his./her financial
                                                resources, the value ofthe ,setvi��s ;u)_d the. property rec�iye�t Jn equitable dj�tribµtion..

                                                ·fd.at;l258 (citing,·Teqda,r.sfd:v. Teodot�ki, 851' a�24194,20l.(���Super;. 20:04). In

                                                    revi�w.in.g. the record.the Court findsno abuse '.Qfdj'sc_retion: in de,.Qying Wife''s claim, for

                                                ;counsel .fees, :Wife was :receiving'$!,
                                                                                    ... ..
                                                                                           i 06'..8 l in 'alimonypendente
                                                                                                                ..        .litW(APL),
                                                                                                                               .·  ·.
                                                                                                                                      tID.d,
                                                                                                                                          .
                                                                                                                                             the

                                                    Master- properly considered that.the tiltim�t� 4.is.tribution to the parties provided ;·suffi_9j�nt

                                                .assetsro p�y'thdr'.respectiveLcou_ns.el fees-


                                                9 Repoif�t:I· R.e¢ommertdation oft.he�M.�ter1 Section
                                                                                                                           ,F'"Wif�.1� Counsel Fee .Claim";
                                                                                                                          7

··············-······,             ..
                         ,, .., .. ,., ,_   -   -     _..,.._... ,_          ,,._ ,..   ,-....   ,.-.-..,,   --,----·----·-..·--·- .....,.,...  .,.,     "'   _   ,   __   ,._ ,_   ._._ _.__.
                                b�µ� four{4) .asserts that:in.e:Court erred in failing. to 'consider the: tax

                     consequences
                          ..      9.f. retirement �ssets
                                                    .. awarded. to Husband and Wife, The'. Gournecognizes,
                                                                                                   -·
                                                 ,.


                      that'it must consi9er:-t.1Je·economic.circums�rwes:ofthe. parties at thrd>where,either party offered' anyevidenee.to the:M�ster as to:What.tlwta"

                      ramifications woµJq. be or anymethodology for making such a' determination. Thus? any
                     ·�wa.rds,preniised:�pon;t�2:c: r�itications Would .Jiav� 'been speculative, c\\.S. an analysis,
                      Wpµkf'. reqµite
                                 . .. considerationef .v.atipus:fa:ctots,
                                                                     .            � b.qt .110.t Iirtrited .to, taxable
                                                                          including,

                     .income, tax bracket,. tax rate: ·apd :a. . p�f s age, .As the :Coutts favor reasonable

                      predictabiiiiy a.Yet speculation, this .court �fd. not.ertln affirmin�the.;Master's

                     .R�c.59 .A.2d
                      .125.9· at I'.26.9 (p,a:$µp,er.. 1g,9.5);Anza_lww V.: Anzalone, 8�$    A,2d 77.3 at 782.,.783:
                      (Pa.Super, 2003).

                                .ln..:})�r fifth ·daim:6.f error, 'Wife 'asserts tha; the ·Q0ur.t'.'etted -in determining that a

                      fifty�fifty (50/SO) split:ofthe.marita.l estat¢Was·:approptiat¢:. The C.ourrsuffici'entjy-

                     ·a4dr¢ssed this' 'issue i'nJts\A�gust '.29', Order; ·ang. i:es�s· orrthe teas9nfog pr:ovided 'in.

                      para��P� number 'six (6�: f,(s, tQ                                                                                                                     ..
                          iJ:iat;it
                              ,     ls reviewable theclaim should be··cli�mi$sed., as the· Master �id,.. in fact, provide Ji;,r




                                       G. Recommended
                                            .         Award:
                                                        .



                                           4.:Witb respect       ,q t��·S.2;145�80 Wife ewes J{u,sband, ·this )am.��ntshaU
                                           first: be .offse.t: by @�Y- existing· API,,. �rr,.ars. owed by Husb�nct., The
                                           remaming differe11,c� between . the· afot�meotioned :$2i145�8o: sha.U be;
                                           reduced from 'llµsJ>an.d?s NY Life·whol�l(f.e.;policy W.if� ifre4;.�iy.1ng.rn·




                          deemed waived; During. Except_i                          For ali the foregoing;reasons;
                                          -
                                                         th�'. Trial :Com1.'stulin:gs
                                                                       .
                                                                                      'should ·b�. affirmed.




                                                                           BY 'THE COPRT,




                    ::.




                                                                  ro

· ·····-·-···-·-·--··-·"·-··-· ·------·-··-·---------·-·-···---·-------